DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        RANDY LEE GARLAND,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D20-1531

                         [November 25, 2020]

   Appeal of order denying rule 3.800 motions from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Michael A. Usan,
Judge; L.T. Case No. 04-12352CF10A.

  Randy L. Garland, Punta Gorda, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.